Case: 17-50414      Document: 00514219406         Page: 1    Date Filed: 11/01/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-50414                                FILED
                                  Summary Calendar                       November 1, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
PAUL E. COPELAND, JR.,

              Plaintiff - Appellant

v.

WELLS FARGO BANK, N.A.; FEDERAL NATIONAL MORTGAGE
ASSOCIATION, also known as Fannie Mae,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:16-CV-943


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Paul E. Copeland, Jr. (“Copeland”) sued Wells Fargo
Bank (Wells Fargo) and Federal National Mortgage Association alleging
breach of contract and wrongful foreclosure relating to a property in Cedar
Creek, Bastrop County, Texas (the “Property”), in state court. After removal




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50414    Document: 00514219406        Page: 2   Date Filed: 11/01/2017



                                 No. 17-50414
to federal court, the district court granted summary judgment in favor of both
defendants, and Copeland timely appealed. We AFFIRM.
      Copeland executed a promissory note payable to Wells Fargo’s
predecessor in 2002 that was secured by a deed of trust on the Property. He
also executed an escrow waiver agreement under which he was responsible for
paying the property taxes on the Property directly rather than via escrow at
the bank. Under the agreement, if Copeland failed to pay the taxes when due,
Wells Fargo had the right to notify him of same and, ultimately, to pay the
taxes itself and impose an escrow process.
      Wells Fargo provided uncontroverted evidence that Copeland failed to
pay his annual property taxes by the due date of February 1, 2012, that Wells
Fargo gave him notice of same in April and stated that he should take action
by May 15, that Copeland failed to take any action by that date, and that Wells
Fargo then paid the taxes and set up an escrow. In turn, Copeland refused to
pay the escrow amounts and, ultimately, Wells Fargo foreclosed on the
Property a year before Copeland filed this suit.
      In order to prove a breach of contract, there must be a violation of the
contract causing damages. Bridgmon v. Array Sys. Corp., 325 F.3d 572, 577
(5th Cir. 2003). Copeland focuses on the question of whether his taxes were in
“default” or merely “delinquent.” As the district court carefully explained,
Copeland’s failure to timely pay his taxes was a default under the note and
deed of trust, regardless of how Bastrop County characterized it, thus
authorizing Wells Fargo’s actions. Copeland failed to raise a material issue of
fact negating Wells Fargo’s evidence, and his arguments are legally irrelevant.
See Diaz v. Kaplan Higher Educ., L.L.C., 820 F.3d 172, 176 (5th Cir. 2016)
(explaining that the party opposing summary judgment must point to specific
evidence that supports the claim and refutes the movant’s evidence). Since his


                                       2
    Case: 17-50414   Document: 00514219406     Page: 3   Date Filed: 11/01/2017



                                No. 17-50414
wrongful foreclosure claim is based upon the same arguments, that claim fails
as well.
      Therefore, for substantially the same reasons set forth in the thorough
district court opinion, we AFFIRM.




                                     3